DETAILED ACTION

This Office Action is in response to the after-final amendment, filed on November 11, 2021.  Primary Examiner acknowledges Claims 1-18 and 20 are pending in this application, with Claims 1 and 20 having been currently amended, and Claims 19 and 21 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Despite Primary Examiner’s identification of newly located prior art Schiff (3,590,815) which appears to disclose the features of a cylinder split into two zones, wherein the first zone is on one side of the piston and the second zone is on another side of the piston as best seen in Figure 1, the features of the claimed inventions of Claims 1 and 20 do not appear to represented in the prior art made of record. 

With respect to Claim 1, Schiff does not disclose, teach or fairy suggests the combined configuration having “the pump is engaged or engageable in ducted fluid connection with a patient interface for receiving gas via said at least one gas outlet and delivering said gas to said patient”, “intermediate of the patient interface and the at least one outlet of the cylinder and 
Applying Schiff to the claimed invention, the claimed “a one way pump valve is provided to allow gas to transfer from the first zone to the second zone and that restricts flow in the opposite direction” must be valve 36 of Schiff which has a materially different purpose and action that would create an inoperable device as the valve 36 is particularly concerned with “for regulating the pressure level and pressure direction of pressure pulses injected into each of the lines” (Column 3, Lines 25-30), wherein the one way valve 36 is utilized for “allowing this negative pressure (i.e., vacuum) state to communicate with the apex opening 23 in cup 21” (Column 3, Lines 50-55) such that the “one-way valve 36 is sealed to prevent positive pressure from passing the valve and communicating with the assistor cup. The sealing of valve 36 during the entire "up" stroke also acts to maintain the negative pressure in assistor cup 20 until the next "down" stroke.” (Column 3, Lines 70-75).  
Consequently, although Schiff teaches the features of the split two zone piston configuration, the mere act of swapping the Hillsman’s piston with split two zone piston configuration of Schiff does not yield the claimed configuration and would only be arrived at by impermissible hindsight using knowledge gleaned from Applicant’s disclosure.  

With respect to Claim 20, Schiff does not disclose, teach or fairy suggests the combined configuration having “the pump is engaged or engageable in ducted fluid connection with a patient interface for receiving gas via said at least one gas outlet and delivering said gas to said patient”, “intermediate of the patient interface and the at least one outlet of the cylinder and in said ducted fluid connection therewith is a gas flow controller the gas flow controller includes a one way valve that allows gas to be displaced from the outlet of the cylinder towards the patient interface and prevents gas from flowing through the one way valve in the opposite direction”, “wherein one of the ducted fluid connection and the patient interface includes a pressure relief valve to allow pressure reduction of gas in said patient interface to occur”, and the multi valve configurations as associated with the first and second zones, wherein “a manifold or ducting to duct gas from said first and second outlets to said patient interface.”
Applying Schiff to the claimed invention, Schiff does not possess a sufficient number of valves having he claimed operational directionalities to meet the features of the multi valve configuration, the one way valve located “intermediate of the patient interface and the at least one outlet of the cylinder and in said ducted fluid connection”, and the pressure relief valve.  And still further, Schiff does not disclose, teach, or fairly suggest “a manifold or ducting to duct gas from said first and second outlets to said patient interface.”
Consequently, although Schiff teaches the features of the split two zone piston configuration, the mere act of swapping the Hillsman’s piston with split two zone piston configuration of Schiff does not yield the claimed configuration and would only be arrived at by impermissible hindsight using knowledge gleaned from Applicant’s disclosure.  

In light of the aforementioned reasoning, the rejections of Claims 1-18 and 20 having been obviated and the claims are deemed allowable over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785